Case 1:19-cv-00003-DML-JPH Document 62 Filed 06/29/20 Page 1 of 4 PageID #: 4148




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   BRANDI WETHERALD                                    )
                                                       )
                Plaintiff,                             )
                                                       )
   v.                                                  )
                                                       )
   CARMEL CLAY SCHOOL                                  )   Case No. 1:19-CV-00003-DML-JPH
   CORPORATION and                                     )
   CARMEL CLAY BOARD OF SCHOOL                         )
   TRUSTEES,                                           )
                                                       )
                Defendants.                            )


             PLAINTIFF’S PETITION FOR ATTORNEY’S FEES AND COSTS

        Plaintiff Brandi Wetherald, by and through undersigned counsel, submits this Petition for

 Attorney’s Fees and Costs, as well as Plaintiff’s Memorandum of Law in Support of Petition for

 Attorney’s Fees and Costs (“Memorandum”), pursuant to the Court’s June 1, 2020 Order on

 Cross-Motions for Summary Judgment. (“Op.”) ECF No. 61.

        For the reasons set forth in her Memorandum, Plaintiff requests that the Court award her

 $237,394.50 in Attorney’s Fees and Costs, pursuant to the Individuals with Disabilities

 Education Act, 20 U.S.C. §1415(i)(3)(B)(i)(I), broken down as follows:

                    i. Indiana Due Process Action

           ATTORNEY            HOURS         RATE             Fee            TOTAL

             Catherine
                                221.50        $325         $71,987.50
             Michael
             Sonja Kerr          4.50         $430         $1,935.00
         CMK Costs and Expenses                            $6,949.00
                                  CMK Total                                 $80,871.50
Case 1:19-cv-00003-DML-JPH Document 62 Filed 06/29/20 Page 2 of 4 PageID #: 4149




        Thomas Blessing
                           114.95         $300    $34,485.00
        (Non-trial work)
        Thomas Blessing
                             45.5         $325    $14,787.50
          (Trial work)
         Morgan Suding
                                 .4       $110      $44.00
          (paralegal)
        Jacqueline Goher         8        $110      $880.00
        MJC Costs and Expenses                      $433.80
                              MJC Total                        $50,630.30
             Total Indiana Due Process Lodestar and Costs      $131,501.80

                ii. Federal Action

          ATTORNEY         HOURS      RATE           Fee        TOTAL
           Catherine
            Michael         35.10      $325       $11,407.50

           Sonja Kerr       26.12      $430       $11,231.60
         Lori Elmlinger
          (Paralegal)       8.13          $95      $772.35

                             CMK Total                         $23,411.45
            Thomas
            Blessing        68.4       $300       $20,520.00

           Jacqueline
             Goher           3.0       $110        $330.00

                             MJC Total                         $20,850.00
           Benjamin
           Hinerfeld       164.35      $375       $61,631.25
                            Hinerfeld Total                     $61,631.25
        Total Federal Lodestar and Costs                       $105,892.70
        Total Due Process Lodestar and Costs                   $131,501.80
                  TOTAL LODESTAR AND COSTS                     $237,394.50
Case 1:19-cv-00003-DML-JPH Document 62 Filed 06/29/20 Page 3 of 4 PageID #: 4150




         Plaintiff’s Counsel’s total lodestar for both the Indiana and federal actions (plus fees,

 costs and expenses) is $233,394.50. Co-counsel’s breakdown is as follows:

                                       FIRM                                    TOTAL
             CMK Total                                                        $104,282.95
             MJC Total                                                        $71,480.30
             Hinerfeld Total                                                  $61,631.25
                        TOTAL LODESTAR AND COSTS                              $237,394.50

                                        CONCLUSION

         WHEREFORE, for the reasons stated in her Memorandum, Plaintiff respectfully requests

 that this Court GRANT the instant Petition for Attorneys’ Fees, Costs and Expenses in its

 entirety.

         Respectfully submitted this 29th day of June 2020,

                                                        Respectfully Submitted,

                                                        CONNELL MICHAEL KERR, LLP

                                                        /s/Catherine M. Michael__________
                                                        Catherine Michael, 22474-49
                                                        Sonja D. Kerr, 11993-49
                                                        550 Congressional Blvd, Suite 115
                                                        Carmel, IN 46032
                                                        Telephone: (317) 343-4482
                                                        Fax: (317) 348-2916
                                                        catherine@cmklawfirm.com
                                                        sonja@cmklawfirm.com

                                                        And

                                                        /s/ Benjamin J. Hinerfeld_________
                                                        Benjamin J. Hinerfeld,
                                                        Law Office of Benjamin J. Hinerfeld
                                                        1528 Walnut Street, Suite 1100
                                                        Philadelphia, PA 19102
                                                        Telephone: (215) 694-7432
                                                        Fax: (215) 689-2423
                                                        ben@hinerfeldlaw.com
Case 1:19-cv-00003-DML-JPH Document 62 Filed 06/29/20 Page 4 of 4 PageID #: 4151




                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing has been served this 29th

 day of June, 2020, via electronic filing on counsel for Defendant Carmel Clay School

 Corporation. Notice of this filing was sent to the following by operation of the Court’s Electronic

 filing system:

                                             Brent R. Borg
                                        Church Hittle and Antrim
                             10765 Lantern Road, Suite 201 Fishers, IN 46038
                                          bborg@cchalaw.com

                                              Andrew Manna
                                               Jessica Heiser
                                         Church Hittle and Antrim
                                          Two North Ninth Street
                                                P.O. Box 10
                                           Noblesville, IN 46061
                                          andrew@cchalaw.com
                                           jheiser@cchalaw.com




                                                              _/s/ Catherine M. Michael________
